
	
		I
		112th CONGRESS
		1st Session
		H. R. 1776
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. Altmire
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to carry out a
		  program to improve roadway safety infrastructure in all States to enhance the
		  safety of older drivers and pedestrians, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Older Driver and Pedestrian Safety and
			 Roadway Enhancement Act of 2011.
		IROADWAY SAFETY
			 ENHANCEMENT PROGRAM FOR OLDER DRIVERS AND PEDESTRIANS
			101.Roadway safety
			 enhancement program for older drivers and pedestrians
				(a)Establishment of
			 programThe Secretary of Transportation shall establish and
			 implement a program, to be known as the roadway safety enhancement program for
			 older drivers and pedestrians, to improve roadway safety infrastructure in all
			 States in a manner consistent with the recommendations included in the
			 publication of the Federal Highway Administration entitled Highway
			 Design Handbook for Older Drivers and Pedestrians (FHWA–RD–01–103),
			 dated May 2001 or as subsequently revised and updated pursuant to section 103
			 (in this Act referred to as the Handbook).
				(b)PurposeThe
			 purpose of the roadway safety enhancement program for older drivers and
			 pedestrians shall be to achieve a significant reduction in roadway fatalities
			 and serious injuries among drivers and pedestrians 65 years of age or older on
			 all public roads.
				(c)Apportionment of
			 funds
					(1)In
			 generalOn October 1 of each fiscal year, the Secretary shall
			 apportion the funds made available to carry out this section for such fiscal
			 year among the States in accordance with the following formula:
						(A)331/3
			 percent of the apportionment in the ratio that—
							(i)the
			 total vehicle miles traveled on lanes on public roads in each State; bears
			 to
							(ii)the
			 total vehicle miles traveled on lanes on public roads in all States.
							(B)331/3
			 percent of the apportionment in the ratio that—
							(i)the
			 total per capita population of individuals 65 years of age or older residing in
			 each State in the latest fiscal year for which data is available; bears
			 to
							(ii)the
			 total per capital population of individuals 65 years of age or older residing
			 in all States in the latest fiscal year for which data is available.
							(C)331/3
			 percent of the apportionments in the ratio that—
							(i)the
			 total number of fatalities and serious injuries among drivers and pedestrians
			 65 years of age or older on public roads in each State in the latest fiscal
			 year for which data are available; bears to
							(ii)the
			 total number of fatalities and serious injuries among drivers and pedestrians
			 65 years of age or older on the public roads in all States in the latest fiscal
			 year for which data are available.
							(2)Minimum
			 apportionmentNotwithstanding paragraph (1), each State shall
			 receive for a fiscal year a minimum apportionment of not less than one percent
			 of the funds apportioned under this subsection for that fiscal year.
					(d)Project
			 eligibility and selection
					(1)In
			 generalA State may obligate funds apportioned to the State under
			 subsection (c) for the planning, design, and construction of
			 infrastructure-related projects that employ safety enhancement recommendations
			 set forth in the Handbook—
						(A)to improve safety
			 at intersections, interchanges, rail grade crossings, and roadway
			 segments;
						(B)to make systemic
			 roadway safety improvements on public roads; and
						(C)to improve roadway
			 safety on other sections or elements of public roads that a State
			 transportation department identifies as hazardous for older drivers and
			 pedestrians.
						(2)Project
			 identification and selection prioritiesTo obligate funds
			 apportioned under subsection (c) to carry out this section, a State shall have
			 in effect, either in conjunction with a State strategic highway safety plan
			 pursuant to section 148 of title 23, United States Code, or separately,
			 appropriate policies and procedures developed by the State transportation
			 department to—
						(A)analyze and make
			 effective use of State, regional, and local crash and fatality data, hospital
			 reports, and other data to document traffic-related fatalities and injuries to
			 individuals 65 years of age or older;
						(B)consult with
			 appropriate State and local transportation planning agencies, State and local
			 safety agencies and organizations, representatives of the roadway
			 infrastructure safety industry, and State and local organizations representing
			 older drivers and pedestrians to identify hazardous locations, sections, and
			 elements of public roads that constitute a danger for drivers, vehicle
			 occupants, or pedestrians 65 years of age or older;
						(C)determine the
			 relative severity of hazardous road and highway locations, sections, and
			 elements for drivers and pedestrians age 65 years or older through crash and
			 injury data analysis;
						(D)establish
			 priorities for obligating funds among potential projects for correction of
			 hazardous road and highway conditions, which shall include projects
			 that—
							(i)involve hazardous
			 intersection, road, or highway conditions identified in a strategic highway
			 safety plan pursuant to section 148(c)(1)(D) as exhibiting the most severe
			 safety needs;
							(ii)make use of
			 multiple Handbook recommendations or the use of a systemic program to correct
			 the most serious highway safety hazards for drivers or pedestrians 65 years of
			 age or older; or
							(iii)are used in
			 conjunction with other Federal programs such as the safe routes to schools
			 program pursuant to section 1404 of SAFETEA–LU (23 U.S.C. 402 note; 119 Stat.
			 1228) or such other road safety design improvements or funding that enhance
			 traffic and pedestrian safety for all roadway users;
							(E)establish and
			 implement a schedule of roadway infrastructure safety improvement projects for
			 hazard correction and hazard prevention; and
						(F)establish an
			 evaluation process to analyze and assess results achieved by highway safety
			 improvement projects carried out in accordance with procedures and criteria
			 established by this section and report annually the results of such evaluations
			 to the Secretary.
						(e)Federal
			 shareThe Federal share of the cost of a project carried out
			 under this section shall be 90 percent.
				(f)DefinitionsAs
			 used in this section, the terms public road,
			 State and State transportation department have
			 the meaning such terms have in section 101 of title 23, United States
			 Code.
				(g)Authorization of
			 appropriations
					(1)In
			 generalThere is authorized to be appropriated out of the Highway
			 Trust Fund (other than the Mass Transit Account) $500,000,000 to carry out this
			 section for each of fiscal years 2011 through 2016.
					(2)Applicability of
			 title 23Funds authorized to be appropriated to carry out this
			 section shall be available for obligation and administered in the same manner
			 as if such funds were appropriated under chapter 1 of title 23, United States
			 Code, except that such funds shall remain available until expended and shall
			 not be transferable.
					102.RegulationsNot later than 9 months after the date of
			 enactment of this Act, the Secretary shall issue regulations to carry out
			 section 101.
			103.Revision of the
			 highway design handbook for older drivers and pedestriansThe Secretary of Transportation shall take
			 the following actions:
				(1)On or before the
			 date of issuance of regulations under section 102, finalize the revision of the
			 Handbook for publication.
				(2)Initiate a review
			 of applicable traffic safety research for purposes of incorporating in the
			 Handbook appropriate recommendations relating to—
					(A)supplemental
			 lighting at intersections, interchanges, rail-grade rail crossings and
			 hazardous sections of roadways, as appropriate, to address visual impairments
			 among older drivers;
					(B)wet-night
			 visibility of pavement markings and edgelines; and
					(C)design of
			 intersection curbs and curb ramps to address physical limitations of older or
			 disabled pedestrians.
					(3)Not later than 1
			 year after the date of enactment of this Act, issue a guidance memo regarding
			 the appropriateness of applying to public roads and highways pedestrian safety
			 improvements relating to the following intersection design elements:
					(A)Receiving lane
			 (throat) width for turning operations.
					(B)Channelization.
					(C)Offset (single)
			 left-turn lane geometry, signing, and delineation.
					(D)Curb
			 radius.
					(E)Pedestrian
			 crossing design, operations, and control.
					(4)Not later than
			 December 31, 2016, conduct ongoing research to permit revision and publication
			 of an updated Handbook.
				IIOLDER DRIVER AND
			 PEDESTRIAN TRAFFIC SAFETY AMENDMENTS AND ADMINISTRATIVE COORDINATION
			201.Miscellaneous
			 conforming amendments
				(a)Collection of
			 traffic injury and fatality data on older drivers and
			 pedestriansSection 148(c)(2)(D) of title 23, United States Code,
			 is amended—
					(1)by striking
			 and at the end of clause (iii);
					(2)by adding
			 and at the end of clause (iv); and
					(3)by adding at the
			 end the following:
						
							(v)includes a means
				of identifying the relative severity of hazardous locations described in clause
				(iii) in terms of accidents, injuries, and death involving drivers, passengers,
				and pedestrians 65 years of age or
				older;
							.
					(b)Repeal of
			 existing lawSection 1405 of SAFETEA–LU (23 U.S.C. 401 note; 119
			 Stat. 1230), and the item relating to such section in the table of contents
			 contained in section 1(b) of such Act, are repealed.
				202.Coordination
			 and oversight of older driver safety
				(a)In
			 generalThe Secretary of Transportation shall appoint a Special
			 Assistant for Older Driver and Pedestrian Safety within the Office of the
			 Secretary to oversee and coordinate programs operated or funded by the
			 Department of Transportation relating to transportation safety, research, and
			 services for individuals age 65 and older.
				(b)Policy goals and
			 implementationThe Secretary shall establish, after consultation
			 with other Federal and State transportation agencies, organizations
			 representing individuals age 65 and older, representatives of law enforcement,
			 and advocates for roadway safety infrastructure, national goals for increasing
			 driver, passenger, and pedestrian safety for persons age 65 and older, together
			 with procedures for implementing and monitoring progress toward achieving such
			 goals.
				(c)Duties of the
			 special assistantThe Special Assistant for Older Driver and
			 Pedestrian Safety shall—
					(1)be responsible for
			 planning and implementing policies to achieve the national goals set forth by
			 the Secretary pursuant to subsection (b); and
					(2)in consultation
			 with the Secretary and the Department of Transportation’s Under Secretary for
			 Policy, shall be responsible for—
						(A)overseeing
			 collection and analysis of national traffic accident, injury, and fatality data
			 relating to individuals age 65 and older;
						(B)coordinating and
			 making recommendations regarding research undertaken by the Department to
			 identify and address the safety needs of drivers, passengers, and pedestrians
			 age 65 and older;
						(C)overseeing the
			 revision of the Handbook, as required by section 103;
						(D)overseeing the
			 conduct of research and make recommendations for inclusion in the manual on
			 uniform traffic control devices of appropriate safety features and traffic
			 control devices in the Handbook that have been determined effective in reducing
			 injuries or fatalities among drivers, passengers, and pedestrians age 65 and
			 older;
						(E)overseeing
			 research by the National Highway Traffic Safety Administration to test and
			 implement vehicle crash dummies that more accurately reproduce and measure the
			 severity of vehicle-related injuries for occupants age 65 and older;
						(F)encouraging and
			 facilitating revision of the abbreviated injury scale system of injury
			 quantification to more accurately measure injuries and fatalities to vehicle
			 occupants age 65 and older, including measuring the effect of pre-existing and
			 chronic conditions and long-term injury outcomes;
						(G)improving
			 coordination of research sponsored by the Department to develop efficient,
			 effective, and safe mobility options for individuals age 65 and older with
			 research conducted by the National Center on Senior Transportation; and
						(H)undertaking such
			 other duties and responsibilities as the Secretary or the Under Secretary for
			 Policy determines appropriate.
						(d)Report to
			 CongressNot later than 12 months after the date of enactment of
			 this section, and not less than annually thereafter, the Secretary shall submit
			 to Congress a report that documents the progress made by the Department in
			 achieving the goals set forth by the Secretary pursuant to subsection (b). The
			 report shall include, as appropriate, descriptions of any impediments to
			 achieving such goals, explanation of strategies or plans to address such
			 impediments, and recommendations for additional congressional action.
				(e)Authorization of
			 appropriations
					(1)In
			 generalThere is authorized to be appropriated out of the Highway
			 Trust Fund (other than the Mass Transit Account) $250,000 to carry out
			 subsection (d) for each of fiscal years 2011 through 2016.
					(2)Applicability of
			 title 23Funds authorized to be appropriated to carry out
			 subsection (d) shall be available for obligation and administered in the same
			 manner as if such funds were appropriated under chapter 1 of title 23, United
			 States Code, except that such funds shall remain available until expended and
			 shall not be transferable.
					203.Minimum levels
			 of retroreflectivity for pavement markingsNot later than October 1, 2011, the
			 Secretary of Transportation shall revise the manual on uniform traffic control
			 devices to include a standard for a minimum level of retroreflectivity that
			 must be maintained for pavement markings. Such standard shall apply to all
			 roads open to public travel.
			
